FILED

UNITED STAT_ES=DISTRICT COURT

FoR THE DIsnucT oF CoLuMBIA MAY - 9 2013
Clerk, U.S. District & Bankruptcy
Courts for the District ot columbia

Xavier Flores, )

.i

_ _ .)

Plaintiff, )

) `_ .
v. ) Qitii}»,¢$ction No.  
) ,
New York Police Department er al., ~' ) ~
Defendants. 
».. »\' l
MEMoéAnDUM oPINIQN

This matter is before the Court on review of plaintiff s six pro se complaints,
accompanied by his applications to proceed in forma pauperz's, which are consolidated into this
one civil action. Plaintift’s application will be granted and the case will be dismissed pursuant to
28 U.S.C. § l9l5(e) (Z)(B)(ii) (requiring dismissal of a case upon a determination that the
complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 cryp§i§,t_§g_§;~mplaints within
the first two weeks of March alone, sues the New York Police Department_and the New York
Fire Department purportedly under the Americans with Disabilities Act "(‘_‘QDA"), 42 U.S.C.

§ 12101 et seq. Plaintiff concludes that those entities provided no sei§vioe`§ to him, but he l}@s.ng)t
stated any supporting facts and does not claim to have a disability.

A plaintiffs "allegations must be enough to raise a right to relief above the speculative
level . . .  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

Ak¢zesezskabe¢ AF 21. N@v. 2001 v. Fame Jeans, znc., 525 md s, 16 114 (D.c.;e;r.. 2'003) (“we

l

have never accepted ‘legal conclusions cast in the form of factual allegations’ because a
complaint needs some infonnation about the circumstances giving rise to the claims.") (quoting
Kowal v. MCI Commc'ns Corp., 16 F.3d l27l, 1276 (D.C. Cir. 1994)). Plaintiff has stated no
facts to support an ADA claim. Even if he had, such a claim is properly brought in the judicial
district where the alleged unlawful practice occurred or where the relevant records are
maintained and administered, which appears in this case to be the United States District Court for
the Southem District of New York. See 42 U.S.C. § 121 l7(a) (incorporating Title VII's

enforcement procedures set forth at 42 U.S.C. § 2000e-5(f)(3). A separate Order of dismissal

lime

United States District Judge
Date: May g , 2013

accompanies this Memorandum Opinion.